Citation Nr: 1448390	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for left ear hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's tinnitus is related to his noise exposure in service.

2.  The Veteran does not currently have a right ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  

2.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A.       §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April 2010, VA notified the Veteran of the information needed to substantiate and complete his claim for service connection for right ear hearing loss, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated by the RO in the January 2012 statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

[The Board notes that given the favorable disposition of the matter of service connection for tinnitus, further discussion of the VCAA regarding this matter is not necessary.]

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for a VA examination in July 2010.  This examination is reported in greater detail below, and is adequate for rating purposes, as the report contains the information necessary for consideration of the applicable criteria (i.e., whether the Veteran has a current hearing loss disability).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including SNHL, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His service personnel records show that his military occupational specialty was a mortarman and thus exposure to acoustic trauma in service is conceded.  What he still must show to establish service connection for his tinnitus is that the current disability is related to the noise trauma in service.  There is both positive and negative evidence in this regard.

Against the Veteran's claim is the July 2010 VA examiner's opinion that his tinnitus is less likely than not related to service because the Veteran was not shown to have hearing problems in service and because the Veteran had a significant history of postservice occupational and recreational noise exposure.  Supporting the claim are the Veteran's consistent statements as to onset of tinnitus in service and continuity of symptomatology since and the August 2011 private audiological evaluation finding that the Veteran's noise exposure in service likely contributed to his tinnitus.  The private physician also noted that "changes, such as decreases in hearing, are not always a needed pre-cursor to tinnitus."  

The Board finds that the private audiological evaluation is more probative than the VA opinion, as it considered the Veteran's conceded noise exposure in service, while the VA examiner does not appear to have considered that his exposure to noise is not in dispute.  Further, the VA examiner appears to find that postservice noise exposure more likely contributed to tinnitus; however, the Veteran has submitted several statements indicating that his role as a supervisor and property officer at the Department of Corrections involved little exposure to noise and that workers rotated duties, so that one person was not continually exposed to any type of noise.  Additionally, the Veteran and his wife have reported that when doing recreational activities involving noise, hearing protection is worn.  The Board finds no reason to question the credibility of the Veteran's statements.

For these reasons, and affording the Veteran the benefit of the doubt, the Board finds that the record shows that the Veteran has tinnitus which is reasonably shown to be related to noise exposure in service.  Accordingly, service connection for tinnitus is warranted.

Right Ear Hearing Loss

After a review of the evidence, the Board is unable to find that service connection for right ear hearing loss is warranted because there is no demonstrated right ear hearing loss disability as such is defined by 38 C.F.R. § 3.385.  The Board notes that although there may be some loss of hearing acuity in the Veteran's right ear (specifically in the higher frequencies), for purposes of having a hearing loss disability for VA compensation purposes the audiological test results must be shown to satisfy 38 C.F.R. § 3.385.  The record as it stands simply does not show current right ear hearing loss disability at any time during the period on appeal as defined in 38 C.F.R § 3.385.  

The Board acknowledges the Veteran's lay statements that he has a right ear hearing loss disability for VA purposes, however, diagnosing a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the evidence of record shows that the Veteran has never been diagnosed with right ear hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  Should the Veteran's right ear hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. § 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current right ear hearing loss disability as defined by regulation, the appeal must be denied at this time.


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.


REMAND

The Veteran alleges he has left ear hearing loss due to service.  On July 2010 VA examination, left ear hearing loss was diagnosed.  The examiner opined that such was unrelated to service because the Veteran had no hearing problems in service and because the Veteran was exposed to postservice occupational and recreational noise.  In October 2011, the Veteran testified that he wore no hearing protection in service and was exposed to constant noise in his job as a mortarist.  He stated that since service, he worked at the Department of Corrections and that his exposure to noise was minimal.  He indicated that he was a supervisor for the majority of the time and prior to that position, worked as a property officer, which were both positions away from the inmate population and the noise.  Regarding postservice recreational noise, the Veteran and his wife testified that when going to the shooting range, hearing protection is required and always worn.  As the July 2010 VA examiner's opinion does not take into account the Veteran's and his wife's lay statements (and the fact that exposure to noise in service has been conceded), it is inadequate and development for a supplemental medical opinion is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for the record any outstanding private or VA treatment records related to the Veteran's left ear hearing loss.

2.  Then arrange for a supplemental medical opinion by an appropriate VA opinion provider to opine as to the likely etiology of the Veteran's left ear hearing loss disability.  The record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's left ear hearing loss disability is related to his service, to include as due to exposure to noise therein?

The opinion provider is advised that the Veteran was exposed to noise in service.

The examiner must explain the rationale for all opinions, with discussion of the lay statements of record.

3.  Then review the record and readjudicate the remaining claim for service connection for left ear hearing loss.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


